DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lively (US 1470854) in view of Smith (US US 2013/0327589).
In regards to claim 1, Lively teaches an enclosure for debilitating an animal, comprising: a compressing plate (fig. 2, element 6) comprising a rigid material, the compressing plate comprising: an outer surface (fig. 2, top of element 6); an inner surface (fig. 2, bottom of element 6) positioned opposite the outer surface; and a plate edge bounding the inner surface and the outer surface of the compressing plate, the compressing plate (fig. 2, element 6) defining an internal region between the inner surface and a support surface (fig. 2, element 14); a plurality of structural supports (fig. 2, elements 2) having a first end and a second end, the plurality of structural supports interconnecting with and supporting the compressing plate at the first end (indirectly connected with fig. 2, elements 2, 3, 5, and 6), the plurality of structural supports maintaining an operational configuration of the compressing plate, the operational configuration of the compressing plate being the position and orientation of the compressing plate before receiving the compressing force (operational configuration shown in fig. 3), the structural support being configured to control the transition of the compressing plate from the operational configuration to a debilitating configuration upon receiving the compressing force (via pressure on fig. 3, elements 11 and 14).
Lively fails to teach a sensory deprivation shield in connection with the compressing plate and forming a boundary between the internal region and an external environment, the sensory deprivation shield comprising a flexible material and positioned in connection with the internal region, the sensory deprivation shield distorting the transmission of sound and light to the internal region.
Smith teaches a sensory deprivation shield (fig. 2, element 36) in connection with the compressing plate and forming a boundary between the internal region and an external environment, the sensory deprivation shield comprising a flexible material (paragraph 0032) and positioned in connection with the internal region, the sensory deprivation shield distorting the transmission of sound and light to the internal region (paragraph 0029).

In regards to claim 2, Lively, as modified, teaches the support surface is a plate (Lively-fig. 3, element 1), the plate being connected with the plurality of structural supports as a second end (Lively-fig. 3, elements 1 and 2).
In regards to claim 6, Lively, as modified, teaches the sensory deprivation shield comprises a flexible transparent material, a rigid transparent material, a flexible translucent material, a rigid translucent material, or combinations thereof (Smith-paragraph 0032).
In regards to claim 7, Lively, as modified, teaches the compressing plate (Lively-fig. 2, element 6) further comprises an impact plate (Lively-fig. 2, element 3).
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lively in view of Smith as applied to claim 1 above, and further in view of Lorig (US 2018/0014507).
In regards to claim 3, Lively in view of Smith fails to teach at least one of the plurality of structural supports is a telescoping structural support. 
Lorig teaches at least one of the plurality of structural supports is a telescoping structural support (fig. 3 and abstract).
It would have been prima facie obvious before the effective filing date to have incorporate the teachings of Lively in view of Smith with Lorig. Doing so would have added the telescopic structural support. This would have allowed the support to decrease in size as the plate is compressing within the trap. 
In regards to claim 4, Lively, as modified, teaches the telescoping structural support further includes one or more enhancing elements (Lorig-fig. 3, element 1), the enhancing elements modifying the compressing force delivered to the internal region (Lorig-paragraph 0029).
In regards to claim 5, Lively, as modified, teaches the enhancing element is a spring (Lorig-fig. 3, element 1), the spring providing an opposing force to reduce the compressing force delivered to the internal region, and wherein the enhancing element is configured to render the compressing force non-lethal (Lorig-paragraphs 0029 and 0030), as delivered to the target animal.

Claims 8, 9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lively in view of Smith.
In regards to claim 8, Lively teaches a compressing plate (fig. 2, element 6) configured to receive a compressing force; a plurality of structural supports (fig. 2, elements 2) connected to the compressing plate and the support surface, the plurality of structural supports being configured to support the compressing plate a first distance from the support surface; a support surface configured to connect with the plurality of structural supports and receive a target animal (indirectly connected with fig. 2, elements 2, 3, 5, and 6), the plurality of structural supports being operatively connected to create and maintain an internal region between the compressing plate and the support surface; the internal region being defined by the shape and dimensions of the compressing plate and the distance between the compressing plate and the support surface (fig. 2, area within elements 4 and 6), plurality of structural supports being configured to control the movement of the compressing plate in response to a compressing force (via pressure on fig. 3, elements 11 and 14).
Lively fails to teach a sensory deprivation shield bounding at least a portion of the internal region from an external environment, the sensory deprivation shield being configured to distort sensory information received by the target animal from the external environment.

It would have been prima facie obvious before the effective filing date to have incorporated Lively with Smith. Doing so would have allowed a deprivation shield to be added to Lively’s compression trap. This would allow the animal to be trapped within the machine while it is compressing. This would also ensure that no one from the outside sees the animal in the trap while it is getting compressed.
In regards to claim 9, Lively, as modified, teaches the support surface is further configured to resist deformation in response to the compressing force (Lively-lines 17-26).
In regards to claim 13, Lively, as modified, teaches the sensory deprivation shield comprises a flexible transparent material, a rigid transparent material, a flexible translucent material, a rigid translucent material, or combinations thereof (Smith-paragraph 0029 and 0032).
In regards to claim 14, Lively, as modified, teaches the compressing plate (Lively-fig. 3, element 6) further comprises an impact plate (Lively-fig. 3, element 3), the impact plate being configured to redistribute the compressing force substantially equally throughout the compressing plate.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lively in view of Smith as applied to claim 8 above, and further in view of Lorig.
In regards to claim 10, Lively in view of Smith fails to teach at least one of the plurality of structural supports is configured to move or flex in response to the compressing force (Lorig-through telescopic pole in fig. 3).
Lorig teaches at least one of the plurality of structural supports is configured to move or flex in response to the compressing force.
It would have been prima facie obvious before the effective filing date to have incorporate the teachings of Lively in view of Smith with Lorig. Doing so would have added the telescopic structural 
In regards to claim 11, Lively, as modified, teaches at least one of the plurality of structural supports is further configured to modify the compressing force delivered to the internal region (Lorig-when set in various lengths through the telescopic support structure, the compressing force will change; fig. 2 and fig. 3).
In regards to claim 12, Lively, as modified, teaches the at least one of the plurality of structural supports is configured to reduce the compressing force delivered to the internal region (Lorig-when set in various lengths through the telescopic support structure, the compressing force will change; fig. 2 and fig. 3), and wherein the enhancing element is configured to render the compressing force non-lethal, as delivered to the target animal.

Claims 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Smith.
In regards to claim 15, Long teaches a supporting surface (fig. 1, element 10) comprising a rigid material, the supporting surface having: an outer surface (bottom of fig. 1, element 10); and an inner surface (top of fig. 1, element 10) positioned opposite the outer surface; a sensory deprivation shield (fig. 1, element 34) in connection with the inner surface of the supporting surface, the sensory deprivation shield defining an internal region between the sensory deprivation shield and the inner surface (fig. 1, element 32), and a plurality of structural supports (fig. 1, element 12) supporting the sensory deprivation shield (indirectly supporting fig. 1, element 32), the plurality of structural supports having a first end and a second end, the first end being in connection with the supporting surface (fig. 1, element 13), the plurality of structural supports interconnecting with and supporting the sensory deprivation shield as separated from the inner surface of the supporting surface (through fig. 1, 
Long fails to teach the sensory deprivation shield comprising a flexible material, and the sensory deprivation shield being configured to receive a compressing force and to distort the transmission of sound and light to the internal region.
Smith teaches the sensory deprivation shield comprising a flexible material, and the sensory deprivation shield being configured to receive a compressing force and to distort the transmission of sound and light to the internal region (paragraphs 0029 and 0032).
It would have been prima facie obvious before the effective filing date to have incorporated Long with Smith. Doing so would have allowed a deprivation shield to be added to Long’s compression trap. This would allow the animal to be trapped within the machine while it is compressing. This would also ensure that no one from the outside sees the animal in the trap while it is getting compressed.
In regards to claim 16, Long, as modified, teaches the plurality of structural supports (Long-fig. 1, elements 12) and the sensory deprivation shield (Long-fig. 1, element 32) are configured to receive the compressing force.
In regards to claim 18, Long, as modified, teaches the plurality of structural supports are connected at the first end and the second end (top and bottom of Long-fig. 1, element 12).
In regards to claim 19, Long, as modified, teaches the sensory deprivation shield comprises one or more camouflage elements to help the sensory deprivation shield blend into the external environment (the shield of Smith can be turned into a variety of colors for camouflage). 
In regards to claim 20, Long, as modified, teaches the sensory deprivation shield further comprises a flexible transparent material, a rigid transparent material, a flexible translucent material, a rigid translucent material, or combinations thereof (Smith-paragraph 0032).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long in view of Smith as applied to claims 15 and 16 above, and further in view of Lurig.
In regard to claim 17, Long in view of Smith fails to teach the telescoping structural support further includes one or more enhancing elements, the enhancing elements modifying the amount or direction of the compressing force delivered to the internal region.
Lorig teaches the telescoping structural support further includes one or more enhancing elements, the enhancing elements modifying the amount or direction of the compressing force delivered to the internal region (the telescopic element is shown in fig. 3 of Lorig).
It would have been prima facie obvious before the effective filing date to have incorporate the teachings of Long in view of Smith with Lorig. Doing so would have added the telescopic structural support. This would have allowed the support to decrease in size as the plate is compressing within the trap. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record shows a variety of debilitating traps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L SENECZKO whose telephone number is (571)272-5353. The examiner can normally be reached M-F 8:00-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS LEO SENECZKO/               Examiner, Art Unit 3644                                                                                                                                                                                         

/TIMOTHY D COLLINS/               Supervisory Patent Examiner, Art Unit 3644